DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment, filed on 11/09/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 34-35 has been entered.
The addition of claims 57-58 has been entered.
Claims 31-33 and 36-58 are pending in the instant application.

Claim Rejections - 35 USC § 112
The previous rejections of claims 32-33 under 35 USC 112(a) are hereby withdrawn.
The previous rejections of claims 48-49 under 35 USC 112(b) are hereby withdrawn in light of applicant’s amendment of those claims.

---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 31-33 and 36-58 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 31, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 31, and specifically comprising the limitation of “a difference between the refractive index nEML and the refractive index nETL (nEML-nETL) is 0.01 to 0.10, the electron transport layer contains a quinolinol complex containing lithium or calcium” including the remaining limitations.

	
Examiner Note; Regarding Claim 31, Ohara et al (US PG Pub. No. 2016/0111475, previously cited) discloses, at least in figure 1: an organic electroluminescent element (title) characterized in that the organic electroluminescent element comprises at least one light emitting unit (4, ¶ [0038], line 1) between a first electrode (2, ¶ [0037], line 2])  having a light reflecting property(line 2) and a second electrode (7) (1) having a light transmitting property (¶ [0037], line 1), the light emitting unit (4) including an electron transport layer (6A, ¶ [0070]) and a light emitting layer (3, ¶ [0070]) made of at least an organic compound (title), and in the light emitting layer (3) of the light emitting unit (4) closest to the first electrode (2),
Ohara fails to disclose:  a relationship of nEML > nETL is satisfied, where nEML is a refractive index of the light emitting layer at a maximum light emission wavelength (λmax) and nETL is a refractive index of the electron transport (6a) layer at the maximum light emission wavelength (λmax), the maximum light emission wavelength (λmax) being a wavelength at which a light emission intensity (PINT(λ)) taking into consideration a spectral luminous efficiency calculated by formula (1) is maximum,  
    PNG
    media_image1.png
    19
    209
    media_image1.png
    Greyscale
 (where PINT(λ) is the light emission intensity taking into consideration the spectral luminous efficiency, P(λ) is a light emission intensity, and V(λ) is the spectral luminous efficiency, PINT(λ), P(λ), and V(λ) are all functions of wavelength λ).  a difference between the refractive index nEML and the refractive index nETL (nEML-nETL) is 0.01 to 0.10, the electron  transport layer contains a quinolinol complex containing lithium or calcium.

Regarding the limitation : where nEML is a refractive index of the light emitting layer at a maximum light emission wavelength (λmax) and nETL is a refractive index of the electron transport (6a) layer at the maximum light emission wavelength (λmax), the maximum light emission wavelength (λmax) being a wavelength at which a light emission intensity (PINT(λ)) taking into consideration a spectral luminous efficiency calculated by formula (1) is maximum,  
    PNG
    media_image1.png
    19
    209
    media_image1.png
    Greyscale
 (where PINT(λ) is the light emission intensity taking into consideration the spectral luminous efficiency, P(λ) is a light emission intensity, and V(λ) is the spectral luminous efficiency, PINT(λ), P(λ), and V(λ) are all functions of wavelength λ).  
The fact that the refractive index is determined in the claimed manner does not change the end product taught. Loebl discloses that the refractive index (however determined) of the light emitting layer should be more than the refractive index of the electron transport layer to improve light out-coupling and therefore provides motivation for maintaining the relationship in all situations including that claimed.(see MPEP 2113) 
Regarding the limitation “a difference between the refractive index nEML and the refractive index nETL (nEML-nETL) is 0.01 to 0.10, the electron transport layer contains a quinolinol complex containing lithium or calcium”.
 a quinolinol complex containing lithium or calcium but fails to teach that it satisfies the claimed refractive index parameters with the emission layer.
Applicant’s arguments presented 11/09/2021, as well as comparative examples in applicant’s specification, have persuasively established that it is not obvious to simply maximize the refractive index difference between the electron transport and emission layer, as taught by Loebl, because of the effect it has on the electron transport capabilities, particularly of the quinolinol complex, and that maintaining the claimed refractive index difference when using a quinolinol complex containing lithium or calcium is critical..

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879